UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


BERNARD TITTI SAMBA,                      
                            Petitioner,
                 v.
                                                  No. 03-1267
JOHN ASHCROFT, United States
Attorney General,
                       Respondent.
                                          
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A78-353-376)

                   Submitted: December 10, 2003

                      Decided: December 23, 2003

   Before WILKINSON, MICHAEL, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., for Peti-
tioner. Peter D. Keisler, Assistant Attorney General, Mark C. Walters,
Assistant Director, James E. Grimes, Office of Immigration Litiga-
tion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                         SAMBA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bernard Titti Samba, a native and citizen of Cameroon, petitions
for review of an order of the Board of Immigration Appeals ("Board")
affirming, without opinion, the immigration judge’s denial of his
applications for asylum, withholding of removal, and protection under
the Convention Against Torture. For the reasons discussed below, we
deny the petition for review.

   In his petition, Samba first challenges the immigration judge’s
determination that he failed to establish his eligibility for asylum. To
obtain reversal of a determination denying eligibility for relief, an
alien "must show that the evidence he presented was so compelling
that no reasonable factfinder could fail to find the requisite fear of
persecution." INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992). We
have reviewed the evidence of record and conclude that Samba fails
to show the evidence compels a contrary result.

   Additionally, we uphold the immigration judge’s denial of Samba’s
applications for withholding of removal and protection under the
Convention Against Torture, both of which require the applicant to
make a more stringent showing to qualify for relief. To qualify for
withholding of removal, an applicant must demonstrate "a clear prob-
ability of persecution." INS v. Cardoza-Fonseca, 480 U.S. 421, 430-
31 (1987). To obtain relief under the Convention Against Torture, an
applicant must establish that "it is more likely than not that he or she
would be tortured if removed to the proposed country of removal." 8
C.F.R. § 1208.16(c)(2) (2003). Because Samba fails to show he is eli-
gible for asylum, he cannot meet the higher standards for withholding
of removal or protection under the Convention Against Torture.

  Finally, Samba contends he was denied due process because the
Board failed to consider on appeal new evidence not raised before the
immigration judge. We find this claim is without merit.
                        SAMBA v. ASHCROFT                         3
   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                               PETITION DENIED